06/27/2022



                                                                           Case Number: DA 21-0030



     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 21-0030

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CORENA MARIE MOUNTAIN CHEIF,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 27, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 27 2022